Citation Nr: 0214616	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 21, to May 4, 
1966.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from March and June 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In May 2001 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran did not engage in combat and there is no 
objective medical evidence of PTSD due to any alleged 
inservice stressor.


CONCLUSION OF LAW

The veteran did not incur PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate his claim.  The July 2000 
Statement of the Case provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefits sought.  The August 
2000 and January 2001 Supplemental Statements of the Cases 
also provided him notice of what evidence was of record 
regarding his case and why it was insufficient to award the 
benefit he sought.  In May 2001, the Board remanded the 
veteran's claim as a result of the enactment of the VCAA.  In 
a June 2001 letter, the veteran was again notified of the new 
law and information concerning evidence needed to support his 
claim and the February 2002 Supplemental Statement of the 
Case further provided him notice of what evidence was of 
record regarding his claim and why it was insufficient.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how his claims were still 
deficient.  As will be addressed below, VA has also attempted 
to provide the veteran with a current psychiatric 
examination, to no avail, and through no fault of their own.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

The veteran's March 1966 enlistment examination report shows 
that his psychiatric evaluation was normal.  His service 
medical records indicate that he was discharged shortly 
afterwards because he was physically not qualified.  This 
discharge was based on the recommendation of an April 1966 
Medical Board report which showed a diagnosis of traumatic 
arthritis of the right ankle that existed prior to the 
veteran's enlistment.   

Treatment records, from Kershaw County Mental Health, dating 
from September 1990 to March 2000 show the veteran was 
treated for various diagnoses including: a personality 
disorder, alcohol abuse, panic disorder, depression with 
anxiety, dementia secondary to head trauma, and panic attacks 
consistent with PTSD.  In September 1990, he reported that he 
believed his panic/anxiety attacks were due in part to 
previous severe car accidents in 1963, 1974 and 1978.  The 
treatment records do not link any of his psychiatric 
diagnoses with his service or any alleged inservice stressor.  

A July 1997 discharge summary from G. Werber Bryan 
Psychiatric Hospital shows discharge diagnoses of marijuana 
dependence, marijuana induced anxiety disorder, and a 
personality disorder.  

A September 1997 physician's certification for the Department 
of Social Services of South Carolina indicates diagnoses of 
recurrent major depressive disorder and avoidant personality 
disorder.  An evaluation conducted that same month by South 
Carolina Department of Mental Health shows diagnoses of 
chronic depression with symptoms of agoraphobia and 
intermittent explosive behavior.  

Records from Social Security Administration (SSA) indicate 
that the veteran was denied SSA benefits in November 1997 
with a primary diagnosis of substance (drug) addiction 
disorders and a secondary diagnosis of affective/mood 
disorders.  In June 1998, SSA awarded the veteran disability 
benefits with a primary diagnosis of mental retardation and 
secondary diagnosis of affective mood disorders.

Midlands Behavioral Medicine, in a May 1998 evaluation of the 
veteran, noted that the veteran had a significant past 
history of multiple motor vehicle accidents with at least two 
closed head injuries and that his behavior had since 
decompensated.  The diagnoses were dementia due to head 
trauma and mild mental retardation.  

A May 1998 evaluation conducted by Three Rivers Medical 
Associates, notes that the veteran was involved in several 
serious vehicular accidents since 1964.  He suffered a skull 
fracture with leakage of cerebrospinal fluid through his nose 
as a result of the 1964 accident.  He complained of 
nightmares and flashbacks of a later, 1988 accident.  The 
assessment included PTSD, possibly panic disorder.

VA treatment records, dating from October 1998 to April 2000, 
show intermittent assessments of PTSD and anxiety.  The 
treatment records do not link the diagnosis to any stressor 
and appear to be given by physicians treating the veteran for 
physical complaints rather than psychiatric complaints.  A 
December 1998 mental health intake evaluation notes the 
veteran's history of prior accidents and that he was placed 
in casual company in the Marines and saw casualties and 
deformed soldiers from Vietnam.  He reported constant 
nightmares about his last accident, when his friend died in 
the car beside him.  He also reported nightmares and anxiety 
attacks related to the war and his car accident.  He blamed 
himself for buddies he lost in Vietnam and the car accident.  
He reported having been diagnosed with PTSD and schizophrenia 
for the past 20 years.  A progress note, signed by a 
psychiatrist the same date as the intake evaluation, 
indicates delusional depression with multiple trauma, vehicle 
accidents, poly substance abuse.  An April 2000 mental health 
progress note shows a diagnosis of dysthymia.

In August 1999, the veteran submitted his account of his 
alleged stressor.  He stated that he was in casual company 
with wounded Vietnam soldiers who had significant burn 
injuries, as well as amputations and mangled limbs.  He 
reported having terrible nightmares about these wounded 
soldiers.

A February 2000 treatment record from Charter Behavioral 
Health System shows diagnoses of depression and PTSD, but 
does not indicate on what stressor the diagnosed PTSD was 
based.

During his January 2001 personal hearing, the veteran 
testified that during his basic training he was put in a 
casualty company and exposed to other soldiers who had been 
"gassed" and had arms and legs "blowed off" and that 
witnessing their disfigurement messed up his mind.  He could 
not sleep or eat as a result.  He first sought psychiatric 
treatment in 1970.  He received treatment at VA and privately 
at Camden Mental Health.  He testified that his friend was 
killed in Vietnam in 1967 or 1968.  

In May 2001, the Board remanded the veteran's claim, in part, 
to afford him a VA psychiatric examination to assist him in 
his claim.  At that time he was advised of the consequences 
of failing to report for a VA examination.  A June 2001 
letter to the veteran advised him that an examination had 
been requested and that he would be separately notified by 
the VA medical center (VAMC).  The letter further advised him 
of the consequences of failing to report for his examination.  
In July 2001, the Columbia VAMC notified the RO that the 
veteran failed to report for his scheduled examination.  The 
February 2002 Supplemental Statement of the Case notes that 
the veteran failed to report of his VA examination and that 
he had also been advised of the consequences of failing to 
report for VA examination in the June 2001 letter.  The 
veteran did not respond.  

Analysis

Initially, the Board notes that the veteran's representative 
contends that the claim should be remanded pursuant to 
Stegall v. West, 11 Vet. App 268 (1998), as the RO has not 
complied with the May 2001 remand and provided the veteran 
with a VA examination.  The representative contends that the 
record does not show that the veteran was given 
contemporaneous notice of the scheduled examination and that 
he was not advised of the consequences should he fail to 
report to such an examination.  

The Board finds that the veteran was advised that an 
examination was requested in June 2001 and that he would be 
shortly notified of the date by the VAMC.  The Board further 
finds that both the May 2001 remand and the June 2001 letter 
advised him of the consequences should he fail to report to 
the examination without good cause.  Although the VAMC letter 
to the veteran advising him of the date of the examination is 
not of record, the evidence shows that he failed to report 
for a VA examination scheduled in July 2001 and was later 
advised of this failure in the Supplemental Statement of the 
Case.  The veteran did not respond.  Accordingly, the Board 
finds that the RO has complied with the May 2001 remand and 
that another remand is not warranted under the provisions of 
Stegall.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  As the veteran failed to 
report for a VA examination scheduled in conjunction with an 
original compensation claim, his claim must be rated based on 
the evidence of record.  Id. 

The veteran has also failed to respond to correspondence from 
the RO requesting he provide medical records regarding 
earlier psychiatric treatment and hospitalization.

In light of these failures, the Board must point out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
combat-related, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If there is an unequivocal diagnosis of PTSD by mental heath 
professionals, it is presumed that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressors.  
Cohen.  If there is a question as to whether the report or 
examination is in accord with applicable DSM criteria, the 
report must be returned for a further clarification as 
needed.  Id.

The veteran alleges that he has PTSD as a result of his 
assignment to the casualty company that was comprised of 
wounded and disfigured soldiers returning from Vietnam.  

In this case, there are several diagnoses of PTSD, as well as 
several other psychiatric diagnoses.  Assuming without 
conceding that these diagnoses were made in accordance with 
the applicable DSM criteria, the probative evidence of record 
does not relate the disorder to the veteran's alleged 
inservice stressor.  In this regard, the Board finds that 
where stressors were mentioned in connection with these PTSD 
diagnoses, the records most often alluded to the veteran's 
car accident.  Moreover, the only medical record that notes 
the veteran's alleged inservice stressor is the December 1998 
VA intake evaluation.  However, the veteran was not diagnosed 
with PTSD at that time.  

Finally, the Board finds no credible supporting evidence that 
the veteran's alleged inservice stressor occurred.  During 
his January 2001 personal hearing he testified that he had 
been in the company for several weeks and described it as a 
barracks.  The evidence of record shows instead that the 
veteran was on active duty for only 14 days.  In his stressor 
statement, he indicated that he could not remember his unit 
or any names of the people he was with in the casualty 
company.  Accordingly, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for PTSD.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303(a), 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	J. A. MARKEY
	Acting Member, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

